Citation Nr: 0934792	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-25 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for residuals of a 
hemorroidectomy.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk



INTRODUCTION

The Veteran served on active duty from August 1953 until June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board remanded the claim to the Appeals Management Center 
(AMC) for a VA examination in a decision by the undersigned 
law judge in May 2009.  The Veteran was given a VA 
examination in July 2009, and the case was returned to the 
Board after the issuance of a Supplemental Statement of the 
Case in August 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had a hemorroidectomy during his active duty 
service.

2.  The Veteran does not have any current residuals of his 
hemorroidectomy in service, but has symptomatology which is 
more closely associated with a diagosis of irritable bowel 
syndrome.



CONCLUSION OF LAW

Residuals of a hemorroidectomy are not shown to be due to any 
in-service injury.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in 
February and March 2006 letters in connection with his claim, 
which advised the Veteran that he needed to submit evidence 
that his disability is related to service, as well as what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records and VA examination 
reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and by providing written argument regarding why service 
connection was warranted.  Thus, the Veteran was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Initially, the Board notes that this case was originally 
remanded for a VA examination to determine the nature and 
etiology of the Veteran's service connection for residuals of 
a hemorroidectomy claim.  The Board finds that this Remand 
has been complied with, and therefore can proceed to 
adjudication on the merits of the case.  See Stegall v. West, 
11 Vet. App. 268 (1998) (A remand by the Board confers upon 
the claimant, as a matter of law, the right to compliance 
with the remand order). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board notes that there is evidence of record that the 
Veteran underwent a hemorroidectomy during the pendency of 
his active duty service.  See Separation Examination, June 
1955.  The evidence of record further includes two VA 
examinations in March 2006 and July 2009.  In the March 2006 
VA examination, the VA examiner noted that there was a 
history of a thrombosed hemorrhoid during service in 1953, 
but that the Veteran did not have any current evidence of any 
hemorroids and that his current symptomatology is "more 
suggestive of irritiable bowel syndrome."

After the Board's Remand in May 2009 for a VA examination, 
the Veteran was scheduled for and reported to a VA 
examination in July 2009.  The VA examiner rendered  
diagnosis of hemorroidectomy in 1954.  The VA examiner's 
opinion, however, does not relate the Veteran's history of 
hemorroidectomy in 1954 to any current problem.  
Specifically, the Veteran was not shown to have any current 
hemorroids, anorectal fistuals, anal or rectal stricture, 
sphincter impairment, or rectal prolapse.  Furthermore, the 
VA examiner noted that the current rectal examination as well 
as his recent colonoscopy were negative.  The Veteran was not 
shown to have any residuals from the hemorroidectomy in 1954.  

Based on the verbal history provided by the Veteran, the VA 
examiner opined that the Veteran "had a hemorroidectomy 
without complications and that most likely [his] other 
symptoms were related to standing for long periods of time 
while working, and that he has symptoms of irritable bowel 
syndrome.  The irritiable bowel syndrome over the years would 
not been associated with the hemorroidectomy."

The Board finds that the Veteran has a history of a 
hemorroidectomy in service.  However, there is no current 
diagnosis of any hemorroids.  Furthermore, the VA examiner 
more closely associated the Veteran's symptomatology to a 
diagnosis of irritable bowel syndrome.  However, as the VA 
examiner opined, the Veteran's irritable bowel syndrome is 
not related to the Veteran's in-service hemorroidectomy or to 
any other service-related incident.  Thus, while the Veteran 
had an in-service occurrence of a hemorroidectomy and is 
currently diagnosed with symptomatology more closely 
associated with irritable bowel syndrome, the Veteran's 
current diagnosis is not related to the Veteran's service.

Accordingly, the Board finds that the Veteran's currently 
diagnosed symptomatology, which is more closely related to 
irritiable bowel syndrome, is not due to his service.  See 38 
C.F.R. § 3.303; Hickson, supra.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for residuals of a 
hemorroidectomy is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


